Citation Nr: 0724357	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Service connection for liver cancer.  

2.	Evaluation of diabetes mellitus type II (diabetes), which 
is currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1965 to November 
1967.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  This matter was later 
transferred to the Chicago, Illinois RO.  


FINDINGS OF FACT

1.	On December 4, 2006, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant, through her authorized representative, that a 
withdrawal is requested of the service connection claim for 
liver cancer for purposes of accrued benefits.    

2.	VA service connected the veteran for diabetes in an 
unappealed October 2001 rating decision.  

3.	In August 2005, the veteran filed an increased rating 
claim for diabetes then rated as 20 percent disabling.  

4.	The veteran died on September [redacted], 2005.    

5.	On September 7, 2005, the veteran's surviving spouse filed 
a claim for accrued benefits. 

6.	The medical evidence indicates that a rating in excess of 
20 percent is not due for the veteran's diabetes as his 
disorder did not necessitate regulation of his activities 
between the time of his increased rating claim in August 2005 
and his death in September 2005.    


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
appellant (or her representative) have been met with respect 
to the claim for accrued benefits for the service connection 
claim for liver cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.	The requirements for an increased evaluation for diabetes 
for purposes of accrued benefits have not been met.  38 
U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000(c), 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has withdrawn her claim for accrued benefits 
for the service connection claim for liver cancer.  But the 
appellant is continuing to seek accrued benefits related to 
the veteran's increased rating claim for diabetes.  In the 
interest of clarity, the Board will initially discuss whether 
this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in April and May 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the appellant of the elements 
that comprise her claim, and of the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA requested from the appellant 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (claimant should be advised to submit 
any pertinent evidence in his or her possession).  And VA 
advised the appellant of the respective duties of the VA and 
of the appellant in obtaining evidence needed to substantiate 
her claim.  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant until April and May 2006, 
following the initial adjudication of her claim in November 
2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran as 
a result of this untimely notice has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In accordance with Mayfield v. Nicholson, 444 F.3d 1328, the 
RO readjudicated the veteran's claim in the May 2006 
Supplemental Statement of the Case.  As such, the Board finds 
that VA satisfied VCAA notification requirements here despite 
the late notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO provided the veteran 
with compensation examinations for his claim prior to his 
death.  And VA afforded the appellant the opportunity to 
appear before one or more hearings at which she could voice 
her contentions.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Service Connection Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be made 
by the claimant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2006).  

The appellant, through her authorized representative, has 
withdrawn her appeal of the RO's denial of her claim for 
accrued benefits for the service connection claim for liver 
cancer.  This was done before the undersigned in the 
appellant's December 4, 2006 Video Conference hearing before 
the Board.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the RO's decision denying the appellant's claim 
for accrued benefits for the service connection claim for 
liver cancer.  

III.  The Increased Rating Claim

The veteran died on September [redacted], 2005.  At the time of his 
death, he was service connected for several disorders to 
include diabetes.  The veteran's diabetes was rated as 20 
percent disabling since October 2001, when VA service 
connected the veteran for diabetes in an unappealed rating 
decision.  

In the month prior to his death, the veteran filed an 
increased rating claim for his diabetes.  Just after his 
death, on September [redacted], 2005, the veteran's spouse (the 
appellant) filed a claim for accrued benefits related to this 
increased rating claim.  See 38 U.S.C.A. § 5121 (2002); 38 
C.F.R. § 3.1000(c) (2006) (periodic monetary benefits to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid, shall be paid to the 
surviving spouse).  See also Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994) (the entitlement to accrued benefits is 
derived from the veteran's entitlement, and the accrued-
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived). 

In the rating decision on appeal, the RO denied this claim.  
For the reasons set forth below, the Board agrees with that 
decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 
(2006).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The RO service connected the veteran's diabetes under 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Diagnostic 
Code 7913 authorizes ratings of 10, 20, 40, 60, and 100 
percent.  As the veteran has already been rated as 20 percent 
disabled, the Board will limit its analysis to whether a 
rating in excess of 20 percent is due here from the date of 
his claim in August 2005.  See Francisco, supra.      

Under DC 7913, a 40 percent rating is due where the disorder 
requires insulin, a restricted diet, and regulation of 
activities.  Based on the medical evidence noted below, the 
Board finds a 40 percent rating, or a higher one, 
unauthorized here.  In short, the medical evidence shows that 
the veteran used insulin and had a restricted diet.  But the 
evidence does not show that he was advised to regulate his 
activities as a result of his diabetes.  The relevant medical 
evidence of record consists of February and June 2005 VA 
compensation examination reports, and VA and private medical 
treatment records.  See 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o) (the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date).  See also 38 C.F.R. § 3.157 (2006) (in claims for 
increase, effective date for increase in evaluation may 
predate claim by one year).  

The February 2005 VA examiner noted that the veteran had been 
told to follow a restricted or special diet, had been told to 
avoid strenuous activities, had incurred peripheral 
neuropathy, and had experienced erectile dysfunction likely 
from diabetic neuropathy.  But the examiner also noted that 
the veteran had not experienced episodes of hypoglycemic 
reactions or ketoacidosis, and that he had not been told to 
regulate or restrict his activities.  In fact, the examiner 
described the veteran's diabetes as "well controlled."  
Parenthetically, the examiner opined that the veteran had 
heart, kidney, and liver cancer disorders that were unrelated 
to the veteran's diabetes.  

The June 2005 VA examiner noted that the veteran used insulin 
for his diabetes, and noted that the veteran experienced 
erectile dysfunction as a result of his diabetes.  But, 
again, the report did not note that the veteran had been 
advised to regulate his activities due to his diabetes.  

And the VA treatment records, though showing the veteran's 
prescription and use of insulin, did not reflect medical 
evidence showing that he had been advised to restrict or 
regulate his activities.  In fact, a January 2005 treating 
staff physician noted the veteran's diabetes as "well 
controlled."  Moreover, the VA treating records note the 
veteran's other disabling disorders - service connected and 
non-service connected - to include liver cancer, cirrhosis, 
hepatitis C, hypertension, heart disease, residuals of 
several gunshot wounds, post-traumatic stress disorder, 
vitiligo, degenerative arthritis of the lower spine, kidney 
disease, pulmonary disease, bladder cancer, and gallstones.  
And the Board notes that the veteran's death certificate 
lists hepatatic failure as the primary cause of death, and 
acute renal failure and cirrhosis as contributing causes of 
death.  

As noted, the medical evidence shows that the veteran used 
insulin and restricted his diet as a result of his diabetes.  
But an increased rating to 40 percent is unwarranted here 
because the medical evidence fails to show that medical 
professionals advised the veteran to regulate his activities 
due to the diabetes.  See 38 C.F.R. § 4.119, DC 7913.  In the 
absence of evidence (within one year of the veteran's August 
2005 increased rating claim) that the veteran's activities 
were regulated, there is no basis upon which an increased 
evaluation for accrued purposes can be assigned.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  

The Board notes in closing this decision that it has closely 
reviewed and considered the appellant's statements.  While 
these statements may be viewed as evidence, the Board must 
also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the appellant's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

1.	The appeal of the RO's denial of the appellant's claim for 
accrued benefits, based on the veteran's service connection 
claim for liver cancer, is dismissed.

2.	Entitlement to an increased rating for diabetes for 
purposes of accrued benefits is denied.


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


